Citation Nr: 1815295	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-24 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine. 

2. Entitlement to an evaluation in excess of 10 percent for chronic sinusitis.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for a sleep disorder, secondary to chronic pain. 

6. Entitlement to service connection for lower extremity radiculopathy, secondary to degenerative disc disease, originally claimed as a right leg disability.

7. Entitlement to service connection for a right lower extremity vascular condition, originally claimed as a right foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to August 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Baltimore RO. 

In September 2009, the Veteran filed a notice of disagreement (NOD) that contained seven issues, including the service connection claims for a right leg condition and a right foot condition.  A statement of the case (SOC) has not yet been issued regarding the issues for a right foot or a right leg condition.  However, the Board finds that an SOC is not required because the Board is exercising its jurisdiction derived from the filing of the NOD, rendering moot the purpose of the SOC.  The Veteran's NOD regarding the claims for a right foot condition and a right leg condition provides the Board jurisdictional authority to grant the issue, even without issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240 (1999) (stating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) (finding that appellate review of an RO decision is initiated by an NOD); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the NOD).  The Board has therefore included the issues in this decision. 

Additionally, the Board has recharacterized two of the issues on appeal based on the facts of record.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).  First, the Board recharacterized the Veteran's right leg disability as lower extremity radiculopathy, to include as secondary to the Veteran's degenerative disc disease.  Treatment records show that his radiculopathy affects his legs, encompassing the original purview of his claim.  Second, the Board recharacterized the Veteran's right foot disability as a right lower extremity vascular condition.  Evidence of record and testimony presented at the hearing show that the Veteran was diagnosed with a vascular condition after he had originally filed his claim for a right foot disability.  He has presented treatment records that include a description of symptoms that have affected his right foot.  Accordingly, to most accurately reflect the evidence, the Board has recharacterized the right foot claim as noted above.

In October 2016, the Veteran was afforded a central office hearing.  A transcript of the hearing has been associated with the claims file. 

In March 2017, the Board requested a medical expert opinion regarding the Veteran's right lower extremity vascular condition.  That opinion was provided in May 2017.  

The issues of degenerative disc disease of the lumbar spine, a right knee condition, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the October 2016 hearing, prior to promulgation of a decision, the Veteran indicated that he wished to withdraw the appeal seeking an increased rating for sinusitis.  There is no question of fact or law remaining before the Board in this matter. 

2. The Veteran experiences some hearing loss symptoms but not at the level of severity that constitutes a hearing loss disability as defined for VA disability compensation purposes. 

3. The Veteran has a diagnosis of lower extremity radiculopathy that is caused by his service-connected lumbar spine disability. 

4. The Veteran has a right lower extremity vascular condition that began during service and has persisted since that time.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal are met as to the sinusitis claim; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

3. The criteria for service connection for lower extremity radiculopathy, secondary to degenerative disc disease originally claimed as a right leg disability, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

4. The criteria for service connection for a lower extremity vascular condition, originally claimed as a right foot disability, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated January 2008, March 2010, and December 2010.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Those letters notified the Veteran of the information needed to substantiate and complete his claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in April 2013 and June 2013.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's disabilities in the examinations are sufficient for rating purposes as to the claims being adjudicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

II. Withdrawal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed a NOD, but never perfected an appeal regarding the issue of sinusitis.  In the October 2016 hearing the Veteran clarified that he did not wish to appeal his claim for sinusitis.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal with respect to the sinusitis claim and the appeal is considered dismissed.

III. Service Connection

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing Loss

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of hearing loss, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

It is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, 110-11 (Stephen A. Shroeder et al. eds., 1988)).

In a June 2013 audiological examination, the Veteran had a right ear speech recognition score of 100% and a left ear recognition score of 100% and the following audiogram results: 


1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
5
5
0
5
4
Left Ear
5
10
15
30
15

The examiner noted that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service, based on the hearing thresholds shifts that were available from STRs. 

Despite the fact that the Veteran has demonstrated he had acoustic trauma in service and has a positive nexus opinion, the Board must deny service connection for bilateral hearing loss at this time because the evidence does not demonstrate any current hearing loss disability under 38 C.F.R. § 3.385.  Because the audiometric data obtained during the appeal period demonstrates, the Veteran does not have any decibel losses for any threshold from 1000 Hz to 4000 Hz that is 40 or greater, three thresholds of 26 or greater decibel loss, or speech recognition scores lower than 96%.  Essentially, the Veteran's hearing loss is currently not severe enough to allow for a finding of a disability for VA purposes.  Therefore, the claim must be denied.

The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board notes that this decision does not leave the Veteran without recourse.  If the Veteran's hearing loss should worsen in the future, the Veteran is free to file a new claim.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Lower Extremity Radiculopathy

As stated previously, the Board recharacterized the Veteran's right leg claim to encompass his radiculopathy shown by the record.  While previous adjudication of the Veteran's degenerative disc disease included radiculopathy, the Board notes that the Veteran's representative appropriately cited to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, which states that any associated objective neurological abnormalities with disease of the spine shall be separately rated under an appropriate diagnostic condition.  Accordingly, the Board has separated the Veteran's radiculopathy from his degenerative disc disease claim. 

Turning to the merits of the service connection claim, the Board finds that Veteran has lumbar radiculopathy, as diagnosed in the April 2013 VA examination.  The examiner noted that the radiculopathy affected both the Veteran's right and left lower extremity.   

The Board also finds that the Veteran experienced the radiculopathy secondary to his spine condition during service.  In April 1988, the Veteran reported "radicular pain."  The Veteran testified at his hearing that his right leg pain persisted throughout service. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence shows the Veteran's radiculopathy is secondary to his lumbar spine disability.  In the April 2013 VA examination, the examiner found that the Veteran's lower extremity radiculopathy was secondary to his lumbar spine degenerative disc disease.  The Veteran has also provided evidence that his radiculopathy began in service and has persisted since that time.  Overall, the Board finds that service connection for lower extremity radiculopathy is warranted.    

Right Lower Extremity Vascular Condition

The record shows that the Veteran had right foot symptoms such as numbness and pain after exercise beginning in service.  Based on this pathology, he filed a claim for a right foot disability.  Treatment records show in 2007, the Veteran's private physician discovered "progressive claudication" that caused debilitating pain after walking more than 200 feet, right foot numbness, and calf pain.  May 2007 angiogram revealed "popliteal artery entrapment and thrombosis of his popliteal artery, right side."  The Veteran underwent a bypass surgery to correct his blockage in June 2007. 

As stated previously, the Board recharacterized the Veteran's right foot claim to encompass this disability discovered post-application.  The Board finds that the Veteran has a vascular disability of the right extremity, specifically popliteal artery entrapment syndrome.  

The Board also finds that the Veteran experienced the same foot numbness and calf pain secondary to his diagnosis during his time in service.  In 1990, the Veteran underwent radiological testing of his right foot and ankle after he reported consistent pain after exercise.  Those tests showed no abnormalities.  In August 1991, the Veteran was restricted from "running or walking" after he again reported foot numbness and leg pain.  At his separation examination, the Veteran reported "foot trouble" and "nerve injury." 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence shows the Veteran's vascular condition and symptoms began in service and have persisted since that time.  The Veteran testified in his October 2016 hearing that his right leg pain and right foot numbness began in service and continued until he had his bypass surgery to address his vascular disability.  STRs show multiple reports of pain and numbness, but no confirmed diagnosis in for his symptoms.  Conservative treatment during service was unsuccessful in resolving his symptoms.  This evidence suggests that the Veteran's vascular condition began in service, was left unaddressed until after service.  Overall, the Board finds that the Veteran's right lower extremity vascular condition began in service and has persisted since that time.  Service connection is warranted.    

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal seeking an increased rating for sinusitis is dismissed. 

Service connection for hearing loss is denied. 

Service connection for lower extremity radiculopathy, secondary to degenerative disc disease, is granted.

Service connection for a right lower extremity vascular condition is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

Regarding the Veteran's back condition, a new examination is required to assess the true severity of his disability.  In the October 2016 hearing, the Veteran reported that his back symptoms during a flare-up were debilitating and severe, causing him difficulties in everyday tasks.  Medical records confirm the Veteran's worsening symptoms.  As the Veteran has complained of worsening symptoms and the last examination was completed in April 2013, a new examination is needed to properly evaluate the severity of his lumbosacral and cervical spine disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The future examination must be compliant with Correia, which requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The previous examination was not compliant with these requirements.  

Regarding the Veteran's right knee claim, an examination has not been provided.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  Thus, there are four elements to review to determine if a medical examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board notes that the Veteran has shown that his knee symptoms have continued since service and that his original knee symptoms began in service, showing that he has satisfied that in service element and nexus element of service connection.  Therefore, the only missing element of service connection is a diagnosed disability.  Treatment records show that he has "mild degenerative changes of the right knee," but it is unclear if this finding is a diagnosis.  On remand, the examination should determine if the Veteran has a diagnosed right knee disability.  If examination reveals a diagnosed right knee disability, the Veteran has satisfied all of the elements of service connection. 

Regarding the Veteran's sleep disorder claim, no diagnosis has been provided by records, though the Veteran has reported continuing sleep difficulties because of his service-connected disabilities.  In a June 2013 examination, an examiner found that the Veteran's sleeping difficulties were caused by his back pain.  Therefore, the Board finds that the Veteran's sleep disorder symptoms are caused by his service-connected lumbar spine disabilities, showing that he has satisfied that the second two elements of secondary service connection: that he has a service connected disability and there is a link between that disability and his sleep disorder.  It remains unclear, however, if the Veteran has a diagnosis related to his sleeping difficulties.  A March 2013 sleep apnea VA examination ordered a sleep study be conducted to assess the Veteran's sleep disorder.  That sleep study and corresponding opinion are not of the record.  The AOJ should attempt to locate this sleep study and opinion, or if unavailable, arrange for a new sleep disorder examination to determine if the Veteran has a sleep disorder diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for a back examination to assess the nature and current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 
   
a) Describe all symptoms of the Veteran's service-connected degenerative disc disease of the lumbar spine, providing findings that would allow for application of the rating criteria under Diagnostic Code 5243. 

2. The AOJ should arrange for an appropriate examination to ascertain the nature of the Veteran's right knee disability.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each right knee disability found or shown by the record. 

3. The AOJ should attempt to obtain for the claims file copies and associated opinions related to the March 2013 sleep study that was ordered at the examination conducted at that time.  If no such study and corresponding opinion can be obtained, or if such opinion does not provide a diagnosis for the Veteran's sleep disorder, the AOJ should arrange for a sleep disorder examination to ascertain the nature and likely cause of the Veteran's sleep disorder.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify by diagnosis each sleep disorder found or shown by the record. 

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


